
	
		I
		111th CONGRESS
		2d Session
		H. R. 5927
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Critz introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To limit the amount which may be provided for allowances
		  and expenses of any office of the House of Representatives or Senate to 95
		  percent of the amount provided for the office for fiscal year 2010, and to
		  limit the pay of Members of Congress to 95 percent of the amount provided for
		  fiscal year 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Share the Financial Burden
			 Act.
		2.Cap on amounts
			 provided for allowances and expenses of house and senate offices
			(a)Cap on
			 allowances and expensesThe
			 aggregate amount which may be appropriated or otherwise made available for any
			 fiscal year for allowances and expenses (including salaries) of any office of
			 the House of Representatives or any office of the Senate may not exceed 95
			 percent of the aggregate amount appropriated or otherwise made available for
			 fiscal year 2010 for allowances and expenses of such office.
			(b)DefinitionsIn
			 this section—
				(1)the term
			 office of the House of Representatives means any office for which
			 the amounts provided for salaries and expenses are disbursed by the Chief
			 Administrative Officer of the House of Representatives; and
				(2)the term
			 office of the Senate means any office for which the amounts
			 provided for salaries and expenses are disbursed by the Secretary of the
			 Senate.
				(c)Effective
			 DateThis section shall apply with respect to fiscal year 2011
			 and each succeeding fiscal year.
			3.Reduction in pay
			 for members of congress
			(a)ReductionSection 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is amended to read as follows:
				
					601.Until otherwise provided by the enactment
				of a bill or joint resolution under section 225 of the Federal Salary Act of
				1967 (2 U.S.C. 351 et seq.) or the enactment of any other provision of law, the
				annual rate of pay for—
						(1)each Senator, Member of the House of
				Representatives, and Delegate or Resident Commissioner to the Congress;
						(2)the President pro tempore of the Senate,
				the majority leader and the minority leader of the Senate, and the majority
				leader and the minority leader of the House of Representatives; and
						(3)the Speaker of the
				House of Representatives,
						shall be
				95 percent of the rate payable for such position as of the last day of fiscal
				year
				2010..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to pay periods beginning on or after January 1, 2011.
			
